Citation Nr: 0905380	
Decision Date: 02/13/09    Archive Date: 02/19/09

DOCKET NO.  07-23 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial compensable rating for left ear 
hearing loss.  


REPRESENTATION

Appellant represented by:	South Dakota Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel




INTRODUCTION

The Appellant is a veteran who served on active duty from 
July 1968 to June 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a October 2005 Regional Office (RO) in 
Sioux Falls, South Dakota rating decision, which denied the 
claims on appeal for service connection for right ear hearing 
loss and tinnitus, and granted the claim for service 
connection for left ear hearing loss, assigning a disability 
rating of 0 percent.

The Veteran was originally scheduled for a hearing before the 
Board in June 2008, but the Veteran cancelled the hearing 
stating that he had no new evidence to present.


FINDINGS OF FACT

1.  The Veteran does not have current right ear hearing loss 
disability as defined by VA regulations.

2.  The preponderance of the evidence shows that the 
Veteran's current tinnitus is not causally related to a 
disease, injury or event in service.  

3.  Audiometric examinations correspond to a level I hearing 
loss for the left ear.


CONCLUSION OF LAW

1.  A right ear hearing loss disability was not incurred in 
or aggravated by active service, nor may it be presumed to 
have incurred therein.  See 38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, and 3.385 
(2008).

2.  A tinnitus disability was not incurred in or aggravated 
by active service.  See 38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, and 3.304 (2008).

3.  A compensable rating for right ear hearing loss is not 
warranted.  38 U.S.C.A. §§ 1155, 1160, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.321, 3.383, 3.385, 4.85, 4.86, 
4.87, Diagnostic Code 6100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by or on behalf of the Veteran.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

The Veterans Claims Assistance Act (VCAA)

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2008; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Veteran and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the Veteran 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the Veteran is expected to provide; and (4) 
request that the Veteran provide any evidence in his or her 
possession that pertains to the claim.  The requirement of 
requesting that the Veteran provide any evidence in his 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless.

In this case, the claim for a higher disability rating is a 
"downstream" issue in that it arose from the initial grant 
of service connection.  Prior to the rating decision granting 
service connection for left ear hearing loss and denying 
claims for right ear hearing loss and tinnitus, the RO issued 
a notice letter in April 2005 fully satisfying the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1) (2008); Quartuccio, at 187.  The Veteran was 
advised that it was ultimately his responsibility to give VA 
any evidence pertaining to the claims.  These letters 
informed him that additional information or evidence was 
needed to support his claims, and asked him to send the 
information or evidence to VA.  See Pelegrini II, at 120-121.  
A subsequent June 2007 letter explained to the Veteran how 
disability ratings and effective dates are determined, and 
the issues of entitlement to higher disability rating and 
service connection were readjudicated thereafter.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In the recent decision in Vazquez-Flores v. Peak, 22 Vet. 
App. 37 (2008), the Court held that, with respect to 
increased rating claims, section 5103(a) notice requires, at 
a minimum, that the Secretary notify the Veteran that, to 
substantiate a claim, the Veteran must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in the severity of the disability and 
the effect the worsening has on the Veteran's employment and 
daily life.  Notice may also need to include the specific 
Diagnostic Code under which the Veteran is rated if 
entitlement to a higher disability rating would not be 
satisfied by the Veteran demonstrating a noticeable worsening 
or increase in severity of the disability.

However, for initial rating claims, where, as here, service 
connection has been granted and the initial rating and 
effective date have been assigned, the claim of service 
connection has been more than substantiated, as it has been 
proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no 
longer required because the purpose that the notice was 
intended to serve has been fulfilled.  Furthermore, once a 
claim for service connection has been substantiated, the 
filing of a notice of disagreement with the rating of the 
disability does not trigger additional 38 U.S.C.A. § 5103(a) 
notice.  See Dingess, 19 Vet. App. at 490-491; Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  In line with the above 
reasoning, Vazquez-Flores v. Peake (dealing with providing 
additional notice in cases of increased ratings) does not 
apply to initial rating and effective date claims because 
VA's VCAA notice obligation was satisfied when the RO granted 
the Veteran's claim for service connection.  22 Vet. App. 37 
(2007).

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.

With regards to claims for service connection, the duty to 
assist also includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2008).  
The Veteran was provided a VA examination for his right ear 
hearing loss and tinnitus in August 2005.  The Board finds 
this examination and opinion to be thorough and complete.  
The examiner noted that the claims file had been reviewed.  
Therefore, this examination report and opinion is sufficient 
upon which to base a decision with regards to these claims. 
 
With regards to the Veteran's claim for an increased rating 
for his left ear hearing loss, where the evidence of record 
does not reflect the current state of the Veteran's 
disability, a VA examination must be conducted.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 
3.327(a) (2008).  The Veteran's August 2005 VA examination 
report is thorough and consistent with contemporaneous VA 
treatment records.  There is no objective evidence indicating 
that there has been a material change in the severity of the 
Veteran's service-connected disability since he was last 
examined.  See 38 C.F.R. § 3.327(a) (2008).  The duty to 
assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate 
examination was conducted.  See VAOPGCPREC 11-95.  Therefore, 
the examination in this case provides an adequate record upon 
which to base a decision with regards to this claim.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

Service Connection for Right Ear Hearing Loss and Bilateral 
Tinnitus

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2008).  That 
an injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2008).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2008). 

For veterans who have served 90 days or more of active 
service during a war period or after December 31, 1946, 
certain chronic disabilities, including hearing loss, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.307, 3.309 (2008).  In the instant case, there is 
no presumed service connection because a right ear hearing 
loss disability was not medically diagnosed within one year 
of discharge; indeed, it has not ever been diagnosed.    

In the absence of presumption, to establish direct service 
connection for a disorder there must be: (1) medical evidence 
of the current disability; (2) medical, or in certain 
circumstances, lay evidence of the in-service incurrence of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Gutierrez v. Principi 19 Vet. App. 
1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 
(1999)).  Service connection, furthermore, may be granted 
when a chronic disease or disability is not present in 
service, but there is evidence of continuity of 
symptomatology after service.  See 38 C.F.R. §3.303(b) 
(2008).

With respect to claims for service connection for hearing 
loss, the United States Court of Appeals for Veterans Claims 
(Court) has held that the threshold for normal hearing is 
from 0 to 20 decibels, and that higher threshold levels 
indicate some degree of hearing loss.  Hensley v. Brown, 5 
Vet. App. 155, 157 (1993).  The Court further opined that 38 
C.F.R. § 3.385 (2008), discussed below, then operates to 
establish when a hearing loss disability can be service 
connected.  Hensley at 159.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2008).

Here the Veteran alleges that his current right ear hearing 
loss and bilateral tinnitus are due to in-service noise 
exposure to jet aircraft, commercial aircraft, and radio 
equipment.    

The Veteran's DD-214 indicate his MOS was that of Ground 
Radio and Communications Equipment Repairman and the Veteran 
contends that his service included assignment in close 
proximity to jet aircraft in the South Dakota National Guard 
and otherwise in the service of radio and other 
communications equipment, where he was exposed to significant 
acoustic noise trauma.  Although the Veteran's specific duty 
assignment in proximity to jet aircraft is not confirmed, his 
MOS suggests possible acoustic trauma through earphones and 
other means while working with radio and other communication 
equipment, such that the Veteran may have suffered acoustic 
trauma while in service.  

The Veteran's service treatment records indicate he received 
an auditory examination on induction into service, which 
indicated no right ear hearing impairment or reports of 
tinnitus.  At his separation examination, the Veteran 
received an auditory examination that revealed increased pure 
tone thresholds in the right ear, but none reaching the level 
of a disability as established by 38 C.F.R. § 3.385.  In 
1988, the Veteran received an auditory examination through 
the South Dakota National Guard.  At that time, the Veteran 
continued to exhibit some increased pure tone thresholds in 
the right ear, but still below the disability threshold of 
§ 3.385.  The Veteran's service treatment records are 
otherwise silent as to any complaints, treatments or 
diagnoses of right ear hearing loss disability or tinnitus.  
In short, the records are devoid of a finding of tinnitus or 
a right ear hearing disability during service.  The pertinent 
inquiry, then, is whether any current right ear hearing loss 
or tinnitus disability was caused by any incident of service.  
The Board concludes they were not.

After service, there is no evidence of treatment or 
complaints of right ear hearing loss for almost twenty (20) 
years.  Following the Veteran's claim for service connection, 
he received a VA audiological examination.  The August 2005 
VA audiological summary report of examination for organic 
hearing loss reflects puretone thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
20
20
30

Speech recognition ability on the Maryland CNC word list was 
100 percent for the right ear.  The criteria for hearing loss 
as described under 38 C.F.R. § 3.385 was not met for the 
right ear, as the auditory threshold did not reach a level of 
40 decibels or greater for any of the frequencies, only one 
(1) of the frequencies reached an auditory threshold level of 
26 decibels or greater, and speech recognition ability was 
not less than 94 percent. 
 
During the audio examination, the Veteran reported non-
military noise exposure due to selling automobiles and 
tractor parts.  He indicated that he noticed trouble with his 
hearing since being in the military, although he noted that 
the right ear was better than the left.  He also reported 
bilateral intermittent tinnitus since service.  In regard to 
etiology, the examining VA audiologist opined, based on the 
objective results of the examination, "Hearing loss in the 
right ear is not caused by or a result of military noise 
exposure."  The examiner noted that there was a significant 
change in hearing thresholds in the left ear during service, 
when comparing separation and entrance exams, but that the 
right ear was normal at separation.  The examiner also noted 
that the service treatment records were negative for 
tinnitus, and that the Veteran reported that it occurred only 
intermittently, for about 30 minutes at bedtime.  The 
examiner concluded that, "It is this evaluator's opinion 
that the [V]eteran's tinnitus is not caused by or a result of 
military noise exposure."

The Veteran sought a private audiology examination in July 
2007.  The summary report of examination for organic hearing 
loss does not provide a specific breakdown of puretone 
thresholds except in graphical format, which the Board is not 
competent to interpret.  See Kelly v. Brown, 7 Vet. App. 471 
(1995) (holding that neither the Board nor the RO may 
interpret graphical representations of audiometric data).  
However, in relevant part, the report states "Pure tone 
audiometry revealed hearing essentially within normal limits 
in the right ear with a very mild decrease at 6000 Hz...Word 
recognition scores were obtained at 40 dBSL and were 100% in 
the right ear."  The cover letter accompanying the report 
states that the Veteran's hearing "is really quite good."  
Although the Board cannot analyze the graphical data 
provided, the written clinical findings parallel that of the 
December 2006 VA examination with respect to right ear 
hearing loss.  The private examination report also indicates 
"ringing in ears" and tinnitus, but the examiner reached no 
conclusions as to the existence or etiology of the Veteran's 
reported tinnitus. 

The threshold requirement for service connection to be 
granted is competent medical evidence of the current 
existence of the claimed disorder.  See Degmetich v. Brown, 
104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  While the Board recognizes the Veteran's sincere 
belief in his claim of right ear hearing loss, as explained 
above, the competent medical evidence of record does not show 
the Veteran to have a current right ear hearing loss 
disability as defined by 38 C.F.R. § 3.385.  Thus, there may 
be no service connection for this claimed disability on 
either a presumptive or direct basis.  

Moreover, even were the Veteran to have right ear hearing 
loss sufficient to satisfy the disability threshold of 
38 C.F.R. § 3.385, his claim would still fail as he has not 
established the required medical nexus between the current 
right ear hearing loss and some incident of military service.  
In this regard, the Board recognizes that, as a lay person, 
the veteran is competent to report subjective complaints of 
ringing in his ears and difficulty hearing since service, and 
there is no reason to doubt his sincerity as to his belief 
that his symptoms had their onset in service.  Thus, the 
Board finds that veteran's lay reports of a continuity of 
symptomatology are entitled to some probative weight.

However, while there is no reason to doubt that the veteran 
is sincere in his belief that his symptoms had their onset in 
service, and his lay report is entitled to some probative 
weight, the Board also notes that this report is based on 
recollections offered approximately three decades after his 
discharge from service, and the first documentation of record 
showing that the veteran complained of or had hearing 
difficulty of any kind does not appear in the record until 
some 30 years after service. (See Application for 
Compensation and/or Pension, March 2005).  A prolonged period 
without medical complaint can be considered, along with other 
factors concerning a claimant's health and medical treatment 
during and after military service, as evidence of whether an 
injury or a disease was incurred in service which resulted in 
any chronic or persistent disability.  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).

Furthermore, as noted above, a VA examiner considered the 
veteran's lay report that his symptoms had their onset in 
service.  Nevertheless, based on the veteran's service 
treatment records, which revealed an increase in puretone 
thresholds for the left ear, but not the right,, the VA 
examiners concluded that the veteran's current right ear 
complaints were less likely than not related to in-service 
noise exposure.  Similarly, the examiner noted the lack of 
complaints of tinnitus, and took note of the intermittent 
nature of his current complaints, and found that it was less 
likely than not that his current tinnitus was related to 
service.  The Board finds that the opinion of the competent 
health care provider to be the most probative evidence of 
record as to the relationship between the veteran's current 
disabilities and service, and the Board is of the opinion 
that this opinion ultimately outweigh the veteran's lay 
reports of continuity of symptomatology since service.

The Board notes the contentions raised by the Veteran's 
representative in his statement in support with respect to 
the Veteran's claim for service connection for tinnitus.  
However, while the Veteran's representative challenges the VA 
examiner's findings as not having taken into account the 
degree of acoustic trauma sustained in service, the Board 
believes that the examiner did take such trauma into account.  
In fact, the VA examiner did render a positive nexus opinion 
with respect to left ear hearing loss, which resulted in a 
grant of service connection for that disability.  Even having 
taken into account noise exposure in service, however, the VA 
examiner still concluded that the veteran did not have right 
ear hearing loss or tinnitus related to that noise exposure. 

In summary, the Veteran's current right ear hearing loss does 
not meet the threshold for a hearing loss disability.  No 
medical professional, moreover, has ever linked the Veteran's 
current right ear hearing loss or tinnitus to service and, in 
fact, there is medical evidence stating the opposite.  While 
there is lay evidence of a continuity of symptomatology 
between his current right ear hearing loss and tinnitus, and 
his military service, the Board finds that these reports are 
outweighed by the competent medical opinion discussed above.  
For these reasons, the Board concludes that the preponderance 
of the evidence is against the claims, and that service 
connection for right ear hearing loss and tinnitus is not 
warranted.

Compensable Rating for Left Ear Hearing Loss

The Veteran alleges that the RO erroneously failed to assign 
him a compensable rating for his left ear hearing loss. 

The evaluation assigned for a service-connected disability is 
established by comparing the manifestations shown with the 
criteria in the VA's Schedule for Rating Disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Evaluations for 
defective hearing are based upon organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests, along with the average hearing 
threshold level as measured by pure tone audiometric tests in 
the frequencies of 1000, 2000, 3000 and 4000 cycles per 
second.  38 C.F.R. § 4.85.  To evaluate the degree of 
disability for service-connected bilateral hearing loss, the 
rating schedule establishes eleven (11) auditory acuity 
levels, designated from level I for essentially normal 
acuity, through level XI for profound deafness.  Id.  Where 
there is an exceptional pattern of hearing impairment, a 
rating based on pure tone thresholds alone may be assigned.  
38 C.F.R. § 4.86(b).

Pursuant to regulation, if impaired hearing is service-
connected in only one ear, in order to determine the 
percentage evaluation from Table VII, the nonservice-
connected ear will be assigned a Roman Numeral designation 
for hearing impairment of I, subject to the provisions of § 
3.383 of this chapter.  38 C.F.R. § 4.85(f) (2008). 

Ratings for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

Where the issue involves the assignment of an initial rating 
for a disability following the initial award of service 
connection for that disability, as is the case here, the 
entire history of the disability must be considered and, if 
appropriate, staged ratings may be applied.  Fenderson v. 
West, 12 Vet. App. 119 (1999). 

It is noteworthy at the outset that hearing loss disability 
is rated based on audiometry specified by regulation.  
Inasmuch as any private audiometry test is not in accordance 
with the regulatory specifications, it may not serve as the 
basis for the rating assigned.

Here, the Veteran underwent a VA examination in August 2005.  
The Veteran also underwent a July 2007 private audiological 
examination, which is currently of record.  The private 
examination, however, does not meet regulatory specifications 
and, therefore, may not be considered.  Specifically, it is 
unclear in the private examination whether the speech 
discrimination test was performed using the Maryland CNC 
test, as required pursuant to 38 C.F.R. § 4.85.  The word 
list requirement in the regulation is very specific and 
differs from other word lists used to test hearing 
impairment.  In this instance, it is unclear from the private 
report what test was used. 

Additionally, as noted above, the private audiogram results 
are in chart form, rather than numerical lists.  The Board is 
prohibited from interpreting audiogram charts and, therefore, 
in the absence of numerical data is unable to consider the 
results of the private examination.  See Kelly, supra.

The Board concludes, however, that the August 2005 VA 
examination, which does comply with regulatory 
specifications, is adequate to measure the current severity 
of the Veteran's condition.  This is explained more 
thoroughly below.

The Veteran underwent a VA examination in August 2005.  The 
results of the audiological test are as follows, with 
puretone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
LEFT
20
15
20
35
70

Speech audiometry revealed speech recognition ability on the 
Maryland CNC word list of 100 percent in the left ear.  The 
average of the puretones between 1000-4000 Hz was 35.  As the 
private examination report provides puretone levels only in 
graphical format, numerical designation will be based on the 
findings of the VA examination.  By intersecting the column 
in Table VI for average puretone decibel loss falling between 
0 and 41 with the line for percent of discrimination from 92 
to 100, the resulting numeric designation for the left ear is 
level I.  Level I (for the left ear) and I (for the right 
ear) hearing acuity combined equates to a noncompensable 
evaluation.  38 C.F.R. § 4.85, Table VII.

Although the Board cannot use the July 2007 private 
audiological examination numbers for increased rating 
purposes, the Board notes the private examiner's narrative is 
consistent with the VA examiner's findings.  Specifically, 
the report states "Pure tone audiometry revealed...hearing 
within normal limits in the left ear through 3000 Hz where it 
rapidly slopes to a severe high frequency sensorineural 
hearing loss."  

As was indicated above, rating hearing loss disability 
involves the mechanical application of rating criteria to the 
results of specified audiometric studies.  Here, there is no 
indication that the severity of the Veteran's hearing loss 
increased between August 2005 and July 2007.  Nor is there 
evidence of a change since the July 2007 examination.  There 
is, therefore, nothing to suggest that an additional VA 
examination would be beneficial.  The probative medical 
evidence does not show the Veteran's hearing loss has ever 
reached a compensable level at any point since service 
connection was granted.  Staged ratings, therefore, are 
inapplicable here.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  The Board observes that the current evidence of 
record fails to show a compensable hearing loss disability.  
Therefore, entitlement to a compensable rating is denied.




ORDER

Entitlement to service connection for right ear hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to an initial compensable rating for left ear 
hearing loss is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


